BELCHER, Commissioner.
Upon the call of this case for trial, the appellant appeared in person and by counsel, announced ready for trial, entered a. plea of guilty before the court, without a jury, to the information charging the unlawful possession of policy paraphernalia with a prior conviction of an offense of like character alleged for enhancement. The punishment was assessed at 30 days in; jail and a fine of $100.
No statement of facts or bills of exception accompany the record.
The motion in arrest of judgment appearing in the record was not made within the-time prescribed by Art. 762, Vernon’s Ann. C.C.P., and cannot be considered. Burnett v. State, 88 Tex.Cr.R. 598, 228 S.W. 239; McNatt v. State, 130 Tex.Cr.R. 42, 91 S.W.2d 1068.
We find no such defects in the information as to call for reversal when attacked; for the first time in this court.
Finding no reversible error the judgment of the trial court is affirmed.
Opinion approved by the Court.